DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the fibers” in line 4 should read “other fibers” as these fibers are different than the fibers defined by M x N.  Appropriate correction is required.

Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a fiber connector comprising, among other things:
Regarding claim3, any one of a structure where M is 4 and the cores are arranged in an annular shape, Q is 2, and P is equal to M x N/2, a structure where M is 8 and the cores are arranged in an annular shape, Q is 4, and P is equal to M x N/2, or a structure where M is 12 and the cores are arranged in a square lattice shape, Q is 4, and P is equal to M x N/3.
The closest relevant prior art of record, Osamu (JP2011-237573), teaches single core fibers (210) connecting at face 113b (figs. 10), thus Q (number of cores) cannot be 2 or 4. 
Regarding claim 5, wherein M number of fibers on an input side with 8 cores arranged in an annular shape are connected to an end surface on the input side, 2 x M number of fibers on an output side with 4 cores arranged in a square lattice the interval between the cores of the fibers on the input side is the square root of 2 times the interval between the cores of the fibers on the output side.
The closest relevant prior art of record, Osamu (JP2011-237573), teaches 9 cores (fig. 8) in a square shape or 7 cores (fig. 9) in a somewhat annular shape and cores on an output side (113b) but not shaped in a square lattice as claimed. 
Regarding claim 6, wherein a first and a second planar waveguides are connected together so as to form an angle of 90 degrees.
The closest relevant prior art of record, Osamu (JP2011-237573), teaches one waveguide (10E) not a first and second forming a 90 degree angle as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osamu (JP2011-237573).


	In Re claim 4, ‘573 teaches wherein there are k types of height positions (2) of the cores in the planar waveguide, in order from the bottom, and k is an integer equal to or smaller than 5 (fig. 10).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874